Case 7,19-cv- -00609-NKM-JCH Document 37 Filed 04/24/20 Page : 1 of 26 Pageid#: 238

‘ CLERK'S OFFICE U.S. DIST. COURT
_ ; .. AT ROANOKE, VA
FILED

APR 09
ee 2026

du Sb "ik of Court : offre Ponce don

 

 

 

 

 

 

en istrict ot Vivainia RK
J /)

 

 

=

 

 

 

 

 

 

aymond LAT

 

 

 

 

 

 

(y dine

 

 

Case. No. 114 -cv-b04

 

V,

 

 

 

 

 

 

 

 

 

Koaionn rector LAW, Harmon

 

 

Warden, M. Broekon

 

 

 

 

 

 

 

Unit V\deanor Kae (ns

 

 

 

 

Case dor Nb by Callins

 

 

 

 

 

 

ounselor ink Wilh

 

 

 

 

 

 

 

leuTenant M. rami |Ton

 

 

 

 

 

vin .
Hronerty Hise SW, White

 

 

 

 

Cook Fereman J, Woodar

 

 

 

 

senior Out. cer Be Johnson

 

 

 

 

 

 

=

 

jie Od bel S. Hutohins

 

 

 

Corvoetional Orticer J, Robbins

 

 

 

 

 

 

 

Corree-tiana |: PLiGer John Doe.

 

 

 

 

 

 

United States ot Ameriea FN

 

 

 

 

(doten ants),

 

FIRST AMENDED comp AINT
int (Does)

 

 

 

 

 

 

 

 

 

1 Pt -
Comes now the plait, Kaymonc lat en pose» amending my Coyng qin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

under Fodor Ry 2s. 0 ( il’ Hooe Ure “Ry 05. CApndAn 1S oTien 2-Dismiss

 

 

 

 

 

 

 

 

 

(Does. 28 an 24) were fi ed and sevved on Mare 304 2020,

 

q

specttully mitte 5

 

 

 

 

 

 

 

 

Wippirl— [ah o-

 

y

 

 

avmond late *2738[-00)-

 

 

 

 

USP Lee

—

 

 

 

P.0. box 305

 

 

Unnesville, VA 24263

 

 

 

 

 

 

 

 

 

 

 

| for pur ose at inane rive relieT on ya

 

 

 

 

 

 

7 ; —
FN The Uni CO OTATES 07 Arnoriea IS famed AS A aeTendan

 

hp
=
|.
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 2 of 26 Pageid#: 239

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.
CONTENTS |
1 _ page. nos,
Te durisdietion . _ 2
LPlantitt . 2.
De Defendants ; . Z
TW Statement of Fae 1S 3-22
Declaration __ _ 22
VW Claims for Re a | _ _ 23
-VIL. Kequeste Relies | 23-244
WL Extibit Lis __ — 24-25
1. Cortitioate of Sovvine, 25
Exhibits A-OC
L. Jurisdiotion ,
This Comolainct s_beoug | under Bivens v. Six Unknown Named Agents ot Fedeva

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bureau_ot Nicol, 404 1S 368 (19°11), This Court has jurisdic: Ton wader 2euse Sia3i (a),

 

 

 

 

 

 

 

e TThTh
T ) Anti Ty

 

 

“T4

ymond late #27138 (- 00

 

 

 

 

 

 

 

 

 

 

nited States Penitentiary Lee

 

 

 

 

 

Lop County Li strial ae

 

 

 

 

 

 

Hie Kory F Flats Roa

 

 

 

Ponninaton Gab, Vigiaia 24277

 

 

p 0. BoX- 3045
Uonesvil le 4 Virgin A 24204

 

 

 

 

IL, Dotondants

 

 

 

 

 

 

 

 

 

 

 

 

7 :
Jot ATS Wi re der ning Unaer color or Teaerd aw inthe scope o+ their

 

 

 

 

 

 

 

 

 

 

 

 

A AND e named Ten GA
Bureau ot Prisons during . the, commission 0 ACTS.

 

 

 

 

evnploymert aS Agents oF Me redera

 

 

 

 

“and omissions tomplaine OT.

 

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 30f 26 Pageid#: 240

 

 

 

 

 

 

ni

. avemeny ot

 

AUT.

 

 

le f ed tA

 

a lawsuit sadinst the nite. States under the ted ord Tort

 

 

 

 

 

 

 

 

 

 

 

(;

 

ins Ac

 

(cA) in Der her 2015 wn

 

 

rcs 4p

 

 

 

inuries | sustained while int

 

 

 

 

 

 

 

 

istody ot the Federal Bureau ot Hisons (FBO ) ater att amend ed_my

 

eomolaint

in any lawsut p

1 Anil H 2018 and | added a Bivens NG

+

 

on ad

insta

 

 

 

vison ottisia| based fo esate

 

 

 

 

trots and circumstances. ot ty ‘ETCA claim. 1 was harassed

 

 

And (otal

 

 

0 agains)

 

by orison ottieials for my FICA

 

 

 

 

action, but

 

have

 

 

 

 

eupevienced “the aust esi ha assent and

 

 

 

luliation sine? the Bivens attion was added.

 

 

 

 

 

2.1 bave oxgarionced dich

 

 

 

 

idea i
I,

 

 

 

 

 

b ba tlear dive: Lan

 

 

indireet At’

RE

 

0

SSI

 

 

ONS AT vOriOUs 7 MNES i vaKiOUS

 

 

 

 

‘ from va various pris rnelals in fe

 

lntionto and eorresvondivia 4 my

 

Hing ot

t

 

 

itigation in cour ard of prison

 

 

 

 

 

 

J unniice
ha anoun

 

Line I ,

\ W

eLpive. 105) ve wenrtoreoment

 

 

 

|
cotaliati

 

 
   

stevie in elaliati 0 d q Inns against me Br an. oad
| +

1a. dts and omissiods when | wake aps

 

 

yor ot

 

eUnited

 

ALE.

 

sand |

 

s agerts. And, T reeeive. harass

 

 

 

 

 

 

ules 1 liti ga

on of arievd noes Un

 

4
Hvorable +o tho. Lnitod Slates and “is

 

 

 

 

 

 

agp Al ants and omissions complained Q

 

Fin this case. are ‘uly ‘stew ctamples, ‘and named detendants ave net the on .

 

 

 

 

 

 

 

lb

 

ris OT ticials culpable. guilty or lia

 

 

3.1 have

 

een

 

 

iat cusldy ot the FBOP since Aust 2m0,a0d 1

 

 

have, wit

 

 

 

 

So

 

acto ans

 

(an harads mnt | ing

 

al, and yamaid pun ‘ial

particu lar ori 50n. rom 9 one prison fy aaother, an

 

 

 

networking and ppnspiriag ty al
durina “vinst l

 

1 tn

 

 

Mone prison To another. lh bug this ib worki

 

 

 

 

antl conse

LOO 4 4 vison 0 ‘cial who wishes 4

 

 

 

ad otsol y a

 

 

 

 

 

 

net a taraeted inmates) will do $0 | ilizing another wvison 0

 

 

 

 

AAG) and/or ama te (s),. 2 fd, orison

 

 

off reid ls oxa

 

vit iguide

nodents — major ov Mi

 

 

nor— ‘or th purpose o retaliat

 

 

tion and harassment. [his netwarKiag and

 

conspiriag was de

 

 

 

a bly work in this case.

 

 

4 On Oe

0

 

 

Let 2 2014 Correetionat (If

 

 

 

iter ( B. Johnson

 

 

 

 

tiled af incident

 

 

 

report 4 jas mein whieh he made talseg —

 

 

harassing A

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

inting tu fac file in eyetians aysinst me. “hy Soh Johnson 1s Vaueasian — ~Amerivarten ad puti ized
1S TA

 

 

 

 

 

 

 

 

 

 

the word igor an rolorenve:+y me in 2 alleatons. 0 Johnson was arti it ths Lan pad p
tine he WTP The Ine nt coport anginst melt Were Tam liar wit each other up To btw -yedts tot to hin (al aa he

 

incide report 4

 

 

 

J
e TA soly accused me: oT

 

 

 

-nuking S2Xu act

and comments towac ds

 

 

 

 

LY and ma king thee odin

 

comments i in feqatds 4

 

ding him physieal havnt His iatident

 

report WAS writ

 

 

OY SPLVICE: of Hes onthe

 

 

 

__prison rf oil jn int

 

ne Bivona action i 14 cy lawsuict and attor bis ool

 

 

cage. iidiat

 

 

syiast me.

 

ar ln invidon cepor + #9183669 of Qeta

 

 

ber 22, 2018, 0b

 

nnsani Vepor

 

Y,

 

1

 

b

 

 

 

 

sing “On 10-22-18 4

 

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 4of 26 Pageid#: 241
e

ggasi ely 4:20 tata lo wor Kin as Kt] Offivor, I WAS ¢ nd lucia ri uni bed hakcam in K- Lait
in ie, Rivaohd #27361-00) made thee 5 st bod ly hactn a and seXud threate toward ne aad i dorter d with taki king of ica.
eount. 9 oe citialyuhen ap roached KOl- 310 an inmate, ater idea ts fat en was ound ying in bed dand shored
with snkets. T hasteae’ Te the j e AMa O ty qe uf ad appro ch the cel witdow av A he “hook coun r lhe li inate. then singly
| yned over and uncovered his head Sl ly y Li uitorm ed the inmate this was unacteata h oconut land lat be weds 4

IQ
5 and fi Lagpraach tne co!| door. Whon inmate, Lact ate. i ch d the dior he blew kiss act ine. sAl said \Give mea Kiss,
mother-tueker ” he then licked his igs. rah bhod his eroteh in a sevual manner and said “Why don’t vou take a uk

j I
at this, L! show you A YeA alga bi bite hz then said 1 was lucky these doors sy looked ot he would get yas y

b. I know prison sta rf nerve a EUSP Lees and 1 am now Dy prison att here, necause I have pen at TMs prison
Side June 244 “201 and bee use ct ay itgation aad 9 riovances, As Ave § ted avo be Yo Johnson an I Were

taut lay with eg cacn other for ahout | yo years. prior tp (}: ober 22, 2018. an wed never Nad any oroblems or 4 POCA TONS .
I k now the persona itips. eipecta ots "aad £1 fouIN eS ot pYison Sead hasons hoy ther foes would only
be asked to shu ny fates it the 4 during cout —standino count, bed book otherwise, Ln U oh (225 2016
ducing 4 oMslook count lo Sohason ® just happened 74 bp atalatiagly und povoaatively © y the book. ”

1 Kanal F ot the incident report written against by %p Johasons | was placed i inthe Specia using Lait
(SHU) at Apocoxivnate y 8:00am. on Op 0 per 24,2018. I non ohason’ S iacident repo at that time: The Go

who served. met p, intident + regan t A mes Kees your dick out ot vour hand.” An da anther G) who was. with
keel like + 2
ata ashe ey ‘you p To gud on men f

 

 

 

 

 

 

Sol

 

 

 

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ua
~~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Be On et chor 23. 2018 Lin rormed Warden Breekon + tha Sh Iohason had nace false ravi elu ih rea Tenia

“alga gist mein the incident report i retal: iaTion for in lawsuit BreeKea took a0 action to address the issues

q, Ch Sahason. ns ine) ont cepor | was cubartted + th he. Federal! Bureau ol vest ation (EBT) ty £0N5I eration 0 !
Jedera| criminal proseeution aaainst me based on bis talse allegations, e incident report was ce based fo,
aduiaistrative. on processing ot November 5, 2018 which allowed my prisoa disriglinar ry aceeigs a begin, >

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t

 

 

 

 

 

 

 

 

 

F cor (DHO) in regards to

10. Oa Nover Nit 21,2018. 1 had a neat hp are p Diseip ine. ery (i+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soe ached below Ey L it ,lscident Konort 318364 Ty Avviean- Anenedn, “h Johrson Is Pas Teouua

Z Cp Hg milton served me with Trident Re enor {53193064, te dS boon proino red to Licutenan r ince +h Ne

3p iHached below Eyhibi t f ylavident Report #5164063, rese ryed on Ile 5-18. Sop Also attached below Exhibi (:
Diseigline Heat Rea 4a 2 pate! ion Vs diniaisteacti Ve Note.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+

 

 

 

 

 

 

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 5of 26 Pageid#: 242
6: :

 

 

of Johnson’: iad ine) deat rer Flame chat ali Me with somnmtid Hing Fk Bk ited Ad Cole 203- bach ldloth bly

arm, 200-Naki Kia Sexual topos s ot Threat yd 32(- ar ey’ iy vit the laking or Coun The D only found tat]

I
_ conan Cude.344 et, I oceived af_unreasona ¥/ stitt sane’ ot 6 Lass ot Conimissary, for 180 dayse +

A Tenth DHO,Tinlmed Walon Bc Tle DAD dil ao Tindal T cont ed tp also win,
sep tan ening all al euttions_/olhnsan asuse me ot. Yet, , Bevekon took 10 eorertive ae diseiglianyy action.

(2, Dciog my stay ia the S U, L was Derive 0 any ea fi ola rials, ws deprived F sovess th fh dniaistative
ely eyo was deprived oT Aecess hy Ne. Law lizary and assistance 0 tot o eon) tained rf the AWs

(3, fh Or obe ob 79 Bt Eeoper: nf Of: or), Whi fen of d ify y )
presen] exept agile Jatovials. 14 ald Mee Wh: that my lea [4 el aterials were missiad_a d that neclod Neil.
He to net 4 fy ify suelo because. socnedines i inma tes? seaper ty i no | bought h the SHU allt once AT Some f nportt
15 sametimnes rou ght Teter by tho counselor, Heth mo that. L my, eg tle (ati S were hy ught liter he-vwupuld br fing en)
tome. and. we would Divextory pe sopatitle. signed th Tinate Persona | Feapor’ Ty_Kee rd acKnow edging fi nal | tn y propitty

| y thing | lowed te keog out ot my omoperty/ wis ny Bible. Me. Whiter,
was present except yya ile inafocia Se only ing WAS Aowed 10 Keep oT oT my property was MDIEs Wo Whi &

Vy
deli erately did ao llow me. to ee my proper y ton be C10F Bg ding a attor | signe iT held T j Socin down with bo |

—baads on the tly ot the tag door tu the ell as 1 signed it. rea

4, (i (4 24, , 20185 Tabu Hed awrith en request ad. verbs | reques T DN ile. i cope ty my Lya tile Law
m7 ring if he id rocpived ay f ( ile [atorials of if bi ne Arla ba

ba nity and again he fold mt me 7 Jk 0 ty counselor.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

[

property with mee All ot my property ses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—
>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ss

 

 

Feria |S."

ig Han He tld eh te

 

cont

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 1D. (h - er b, 2016. I suhmitte a verha tL eadswidden ra est to Warden Bree Kon seeking his Ae. 1 io leeatiag hy.
eg ile /na ria Sa aaever ospoe[ e him | er yt t cau J

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

 

 

 

 

 

 

 

lb Sup equee [ yl slim! i ad AWE ten request 4p St (/ Licutenant Bel llamy requesting his lp {0 loca rina. my Lead

fi e/a Evia |S, He sdlised P10 tlk 10 my, counselor, [+p him that T hadnt sean my euaselog Os SO he told J hee

woul ut ty written requles. in. ay wunselar’s b bor. Lat: r f Ad. same day, TY nitaculously.” ad the opertuci ty To. See iy)
y cli i iS ee the First fi ea A emp r | tp Slop "bir ta-ask laf ‘about thy en f » 1 toa teria Sa
. \
ld Net S00 OUT ne Tela me in Hassinia NAT ne. ba ie. paper.
i fr J

4 Soe attached below Exhi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 CDi Otheer Ropar rat 2, eehions.V. aad Mio

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 6of 26 Pageid#: 243

he Counselor Wi li became my counselor sound March 2017 and remained $0 util Ja Toa 24, 2014. He. was my
_ cou selor dacig mys ay in the SHU trom, Onto er 20)8 to January 2019. | & wi divect ka ledgh ct oT my lawsuit prio
dod during my Velay iW) 1 the St HU. Sigit ean ly ho di d oot ropeive. any ntorma ior tla mein
wdfn ire oF ov notice that my lawsuit ¢ en histed, However. arson € icials who are, of used to be a. par it my
Mi ”—iagludina Uni ger Mullins, Case Manager Collins, Counselor Willis and un ors—all had
direct browledae or fy lawsui { because, thes Nave, either been diroe if or indirectly i contact and communication
with Assis ait vited States A lorneys rgrestaling the deter ants! In ny laws +f, Oh Sune, 20\'T, Wi lis gave
Me th apy as then - Ne, operd ve First Amer ed Complaint in my Newsutt with a handwritten Ten ne tp ay tne
bolton b 0 the titst page fron him ty Me aolit rying me ot the - then upcoming deposition the twas f t this prison
on st ht ia redards # my lawsuit. H. neither received thee copy of The, First (s" Amended Comp in | noe any
Keowledae. or intormition of the existence ot the First Amended Complaint ‘rom meu ’

 

 

shen

 

 

 

™
<y

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

<=

 

 

 

 

 

 

 

 

 

 

18. 1 aa 6 ersistent hy jag inate g and T havea his ary of izing 1 the. FBOP’s Administeact ive Remedy

dverse tees T Me & erpisin those righ I$ 1S th tT daw dh sootemot, dislike. retaliation mi
“at rf prison Ot al. Counse or Wi iS has alist tory of etaliat ing agsins me and other ine

art. Around June e[July'20'T, he told me 4 squeak wheel fia staal

“ital led. Be sid yi in rayards to or Arison grievances I had El ol o mice, disdiatlly call lled Me A ene "%
(9. Course ors are orimari ly respodsib eter pctv ling Agpess t gcievance terms and j in this bas, my ply

erin alth heh hp Warden § 1S ultinnate y cesqosb b ‘A reads 5 51 hac in (eg rds ip ie Ne tot iy ana my Lega |
file ing cia S ‘were always answered with the command 4a talk to ae COUNselore “Seattach ed slow Ext hibit BB.
20, Counselor li llis nevor made himsel-+ availab le th me whi LoL. wits Ir the § except the mgm L clin
passin. My eal ile/materials were never browght ty me or to the SHU, | had to ti
“hsitt ont separate, ocoassions whieh the court atanted b Lot tienes of the arounds lat t a

w librar vel ti] led for the slays because. the Masi rate hud fi ! his 5 Keaort and Coeonnundatad of

~Duwtbe oy 4 2018, ard the prison ¢ attic cl ~detondunt | in rf Bivens action tiled 4 Mation to Dismiss on Vesenber 4,
2018, powelor, 1 ZT sould aot asp those phings because, | was deliberat [ egal Ti Tet

and ances ty the I
al. An pie o Willis ao King imsel ‘qvdilable +p me while L was inthe SHU, T had no acoess to the
5 Soeattached below Exhi it L trst page it J onde Cay rdisplaying Willis: vitten note to mee

Sep acta che pe\OW xtip 1 E Greva PAu ted V3, 201799 2 alsoattached Hl pw Ex | ct F bio 168. dec ed sine, 2001.

“Soe attached bel Exhibit Ga Court Order, date Delt 2a, Sua ached below Exhibit H,Couct Order dated

Saruary 242014. deeatached below Exhibit LT Cur Order, dated March 1,2014.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 7 of 26 Pageid#: 244

 

Alinisteative hey ag beans opp fiat f. ariel ee » tris ave rovided +) m utes sal hy Lh assigned
_sngaselars, aad compl td gfivanoe toms mus 4 be submit ed ‘1p Ass}

0 S51 40 ed counse ors fur pranesbiad 8

22.1 nave Neard Ward ort Breekon aft te rad ‘That Mis Special ousing Unit (SHUDis the worst Ch Ll that fh y body
will ever be ine] bear witness that as tar as iy experi ene ‘he was coneét, Other iamwtes have ackawledaed that as well.
Eh tee th Hh ve beget insand. it was by4 TAL the worst. St sty C cat vasseda dre aliate

inst i ther than reas vmably ensuring we | minimal nevossities “to orotert our hebl-thand satetve They
were Ty oploma unvyo te sional sth They wor tand ahus eine {es oma swore honk o's ise
fo hours —eyery hour onthe hour — — in sonte Cases tie Te Ne MOST severe. ot the cg an atuse wo ld occult on
the eveninn and digit st s amates would be put tour point restraints and horton and abused while restrained
Boat rinas find abuse consis Q ot kneeing 1 inmates | “ie heir vib Coes, suneniia Them i betace, aca bine AAC igdbecing
tes ‘obbsa d Ther pressuy fio ERY ahd hci dim: wl eur ‘witaessh MULES SUst ined by ido pS due 4 being
hedten ANG anus ec by SHU $1 atts such AS beak avi spoeeh, imnod eon’ T¢ tant tee Th ‘aoe Ked aut, body bruises,
eontorted limbs eto The soredms «Vell: a ig dav groans 9 inMnotes cou be hoard thvouahow | dhe S UL as they
loud y called tor r help, pleaded for at tty ( beat " ad anusing them ator simply St seamed polled orsunted

in pai Twas repugnant fo the sou “The Sul is a torture chamber.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

Vas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i=

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ie:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23, Whi b inth eo] Uf overheard ch conversattio elweer Warden Brecker and the i LAMA Te who SUS ined The speech
impediment. BroeKon wi sitling tion that he had talked +o the inmate's sister who had ca] ne recKon\ fo inquire about

the inmate's health aad wel -bivra Breekon ts ne nme hat his sister was king ai the i te was Tachutoh

boy“ ond nd Ts edi ln know ‘h owas a thee ty the seourit ot the prison 7 bora & ne was "smuggling drugs.”
Breckon said that as it { shysiea ‘on patel at at the innate result, fg id hirn sustainiag a soeoch, ng lnsal ws
sustitied eoase of Breckon & alegtia 60 tut the inmate was a threat to securi y beeause he was sia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24, dul start “would inci vod attempt “ wette inwate-on-inmate violenee. Inwutes who are considered to he
lestors (oho-mo anos bre a for snitehes will he ohysiea| . assaulted byt er iamate: “Hl ti
‘ois the and will call an inmate a cho- mo. 4 or snitch cea sot whorner it is treo

inenacte(s) to assault a tary od mmarte(s), [he prison inaate input on have at USP Lee is golitiea id tly
searouse Generally. Hispahic—Ameriean and Atnoan- Ameceung Couessiaa -Armeriean a Arvioan- American « a
(ued edsian— - Ampriedn and Hi ispanit— ~American Anlond 0 aro IS canna’ ay collie f lS Yo:

ria tne SH Ue L have
we nessed Ste Ft out these de

erent paces in the” cel| [| Hoaethor t, incite violence hetween (aa 1s. A I ot Times
—_ stat were suecesstul a1 a ine iting the violence.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TA I incite

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ow)

 

 

 

 

 

 

 

 

 

i=)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boop tached hnlaw Exhibit J, Administrative Keay rgcamn* 1590.18 ze ion B(o)(A),

 

 

 

7
Case 7:19-cv-00609-NKM-JCH Document 37. Filed 04/24/20 Page 8 of 26 Pageid#: 245

 

 

il kl ahd nes yi scl ain Tepe lise iia by —

lig Muhaminad a cho- an. They oa ina es snitth, cho-mno, bi che They say shutt 4he he tutk Up Solo a-bitth,
mother woker et y

 

 

 

 

 

 

 

 

 

 

 

 

y

26, bison sl Tin genera | ope ron cutinaly lect on fabaa sulh as Knives on inmates and (n their eells and fa sty
__ineiden them like Oo Soh hason did 4 Tome. To ust ry lacing them inthe SH ard tor longer unreasonable.
and unned. Seay et ths of | ‘tee Ihese tactics also sil rot ‘amatos 4a vansterral of 955i e trans eral ty another
prison institut ed including the Spoeia Ny, angaement Unit (SMUD) w ich j 1S a more epstuitve disciplinary institution.
is also espa 25 animosity and ‘pasion between innwrtes and towards prison stat rin gonecal these wollen bree.
violent and dug usige SHU clatt olart ontcaband on inaurtes and tals ty invid nt rotors sgninst then as wel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=a
Pie
|
i
——

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

° es

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21. Due to thehavassmont and retaliation daainet inmates bs U stat ,devencn e-oondrtions in the 5 Tall
SHEL eons lan yb ui crowtled beeause of inmates sevving unveds able and mueedssary seine as did there
is high tension and unvest amory ond between innmted and SHU statt in partial and sear eng tart Hon stat in
nner. As a result, inrtes veaularly assaul+t each ya i wt at one anether and SHUL sit verba| ly. oH |

‘ arassment and retaliation agains | inmates. For

 

 

 

 

 

 

 

 

 

 

 

——

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stitt responds with more-unorotessiona | unreasonable and un
exannp vad vitnessecl an inmate placed in Gall with no mattress al dav Ho made repen ed reqiests and pleas tor a
mattress that wore unanswered hy SHU stat t Theor 2 then verbally y lashed out at stat who then cestonded by

fea i matt 056 with MaLe, ait quling it + th the vite ty sleep 0 on All nights The the inmate was coughing sneezing and
and into the next din .

gautine all night iv dueto the mace.
Th a

26, While Twas in poll, 1 wns ote. inthe rel 24 hours a day tor three manths.0 Ushdt di not javor.
Faking inmates outdoors tor reerottion,se thoy wuld use taetios and extuses to cancel if aud Joredeny | inmate{s

— Opi i tuaty ty a to Yel amates. war aniting creck had ty be awaKe-. fi ly deesse cell c ean (reser blane ot Lied anc {orderly
and stoadina at the door when SHU stat aude eacly morning iad at abut 5 ollack SHU statt would soak down!
the vanoe, ld heir keys at turn their radios down ti orovent alerting inmates to their presence. Even it an
innate) gasses’ those host , Ceo may Hill he cancelled tor the mast uareasina e reasons such aS anelean call tha
thoy do no’ + oravide- adequate re. cleaning supdlies for they wold say thins like Sit’ cold outside,” Nits raiging, “te,
ty discourane inmates trom wanting 42. go-to fet cH att suepeeds in their ac to discourage inenoctes trait wasrfiaa
ree henmuse inmatels) teol it6 oot worth ate Hag 4 wereome all of the obstarles 40 ae outcide in the cold ina sme

caged | Are d, like _Z00 ani fr af hours And, mmaies vtho dare nod disooumaed still don’t make it a lot of times.

29,§ U shit : 0es not provide iama BS ade 2 earirig supplies A oleA cells wi he ‘ini Wasy shoots
_ an iy aretorn y inmates to make, cleaning 1S 4 but they are punished if Fequah by stat. Inmates are
not allowect to have ay hygiene. ‘teams purchased! ul ot eonmibsary We had +o uise the small qu ity ot

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ica

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
ao er

men

Case 7:19-cv-00609-NKM-JCH ‘Document 37 Filed 04/24/20 Page 9 of 26 Pageid#: 246

Ht

ean to clean D walls tae hawer, siak

 

 

A oil

 

f Wh. Wer

PY rely aiven clean

 

t issued hysione. oad for porsunal hyienerond ot
Fe tun exehiiaa b«We

 

 

 

ad

Oo

attomg: 4 Sas

 

? auin ty

ne

A

 

he sink wit

 

 

the linn

ited

 

 

amount

 

of goletnent issued hysinne. erode

 

sat had

 

same torn dirty s

 

 

Neey.

5 and b

 

 

Or ket ‘ towe

 

 

dnd was

 

he oth

 

sotks and boxer h iets dhe enttit

hr

b

 

sunt

was inthe SHUT eit ity

 

ot the,

 

free eon

 

hs Ls

ot on abot. an

 

ine ach nick rioe.0 oF en

 

 

 

 

on that wns mildew

 

pti

 

 

and ty

of hi loman "aire For about

 

 

 

damon

{ rl slept on

ha ipo bp ool

 

on that was wa

avou

Tan th thi

 

ok and ult

Ne , lend

 

h ct y bod

he upper

 

 

talt ot

 

Mn

hy was on

 

Ne 60

 

on

aed the lower halt

 

 

a

 

ody {ron the watst down was on +

 

 

he mets

bunk

Ye no

 

 

mM

lows Tavailalle.in dhe.

 

And. Ahore isa hye 4

 

fan that iss

thy the door + the ou

 

sid vee, cage whic

1 is on all

 

 

 

=

W.

 

 

 

rer air t YOUG

hout i

 

 

he SHU, Ht wits +

D0 to

 

 

 

—night bowing cold — be

‘eezing y.duing cold snaps — win:

¢ to sleeg.

 

30, |

 

 

e wal

sin t

 

 

nw cells int

 

 

 

 

Ne, SHU Nae big

itches of

 

 

 

 

 

5

At

ad. fungus al mild

 

PW on them The

 

 

 

black mol and

 

stilow was also on th ,

 

 

oor where

 

the wall conaze

Is to the floor the was. a vasillt of

 

stoacn tro the §

 

nower co

adonsing

 

of the walls. espevial

 

y arntd the

 

 

cola win

ow trame aad sill aad cunt

iaa.down to

 

i

r

 

 

rover a bag pe norind 2

 

r tim pe

 

 

The b

ack mold

 

WAS Abie tL

 

eaied o

 

 

 

 

tt at +

\e thor. walls aud v window « I 4

 

 

Aes

bower wal

 

Sal

 

 

“iol

 

ew a

(

AS 4 resul

wt bein

eleane

 

for

 

4M
ro
Ca:

 

 

Ei lagu on fen

 

iron the thor, bu

ink 4

 

 

sak.
“if

 

 

 

 

oor in the ‘wl

r]

(ESS.
4s

OWE. Dy

   

 

— Caucasian and Avicad-Ameriean baie
ala with human hair covered the

 

 

I

saw

re ona

ninmate’s | eg in

 

eo

 

U4

 

ct he. sta

 

 

 

d WAS. Ne ap

H int

 

 

 

rons “Tt resem

le

the,

 

 

 

ofoccus

 

 

at

 

T haves

’ medi

nent.

 

asdf

 

A

} ye conditions | it the St

T

 

mre

Hin

 

 

 

onal

 

b subs ml ‘a

 

 

risk ot Serl

PP On jossers in prison ;
us harm

 

 

rom

ical depart

Ne, sped

 

i

diseases like 5

 

Ap

 

40h intestion and ath or

 

C54 (ol| “thkons were sonducte

 

 

 

ADU T

ever

(8 days. Tamas

+ 4S

 

oS Wee regularly swite

 

hed from cell to call,

 

 

Tunutes

welt

ev reaul
J

cl

coMling al

d ating hein ade

 

 

 

 

ted te and

 

release

from te SHU, There is constant contact

 

 

ard por

on

 

mM spt

 

ad ot diseases

 

 

a
between innit

€S.6

 

 

39, Lame’

 

eS in 7

 

 

ned . Were

 

n Hy allowed ah

mt aur inch pene

 

made. oF

tlexi

 

 

 

 

fun

ber- li ke waterial wit

 

ho

 

 

peniel

sharpener Fili

 

ing any substa

 

 

tial aun 0

paperwork with | IT

 

is |

sible, |

 

 

SAUL where an ink per A add 4 normal SIZe wood

er gene | were, not A lowed toe pur (POSES OT

 

This sy first eXperience, in a
writing es

peal or

 

ea] work. L+ was unreasonable. |

 

 

 

& only 1é

ina au

 

 

 

rial a

 

OwWPd.:

wi ctlisoas books suchas a Bi

 

 

hie oF ‘Quran.

 

 

_ No radi

io-of any other leisure aotivities were. al

 

wed.

 

 

33, §

Me inna

 

 

 

eS in the 5

U were subjected to sleeping on metal bun

 

KS

vit

 

 

out amma

 

ress

pease thore-

 

 

were fo

er alt h

 

+, distribu

ep evry lady y' ‘some cages. ,due-ty SHU ste

 

 

rs_havas

 

 

 

 

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 10 of 26 Pageid#: 247

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41, Lnmates in the SHU were oot given aoventl size toilet paper. We wore given napkins that were thin and
about 4 SAU inches. [+ was not conducive tp a denen, reasonable wip Be
35 bor nyee oY Tour days att uw L was released fron ne SHU hack “io yeneral popular: ion, My quis ed.as_L
hushed and tlassed my teeth. 1 brushed my teeth about four times nS
to clean my teethy a quis ind mouth tharoughly, Thachalhaaste. 1 was ustna was blue al wht Tesh ut whe hed
spit it ou! , it WAS. rusty gceeaish red tram She blood and tilth in my mouth. y oothhrush “nthe SHU was

 

 

 

 

 

 

 

 

the likes T have nevor sepr\. [+

 

was 4 small if

 

astio thing withou

 

| handle fat

 

 

Fives tothe 7 ad he, finger

 

and 11

 

 

lL bristles. H

(TL has vey smd

pileors onoe, bits

 

ing is att

led

he thing does nots

ny Fived +h the ~

 

 

 

 

er when it gets Wels Lt

 

emp ge
ch I

 

 

 

tlt wh

 

fina
J

was (MOSS.

ble to decently brush wi

as Unredsonan

 

Ne

 

ab,

 

 

 

As T have a

 

 

reda\/ STATE

Uh

 

yoy Ea

 

he

 

ministrat

 

 

v

Ker

pdy Fraaeam wa not mace ONG

 

able

ome while 1

 

Wa
y

 

nt

bw SHU, However T witnessed rota hiat

 

ia Tiet)

 

 

1 SHU sta

Q

 

 

ae

dagiast iam

[eS W

 

 

0 Wore, fi |

 

ng avievanees ied WAS

 

sutt

 

 

 

ren t give me

Use ube, contemolating aA

 

ind 6 géievansey L heard hh led

 

ford eal

 

ac ama. W ho had

 

tile

 

 

mn goevance a

Mit hitch!” Oa another dteasion .

 

“heard Yo Ledtord tell the same ina

 

Ly. Fuk you

 

Me

 

vin: That uly your griovanve

as denied bitch!” 1 witnessed another off

 

 

hiner veyed tedly delay

 

processing ad inna eS paperwork tha

 

was needed befare he. could diansterb heaause he fi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eda arievanee mins
her, He danined inthe SHU nine months botore he was 4 2 or tttomoting toi e-giewinces
while iad 0 SHU was not available.
4.1 contras ain aeneral popula tion, 1 have Aneess f tension, radio and MP4 aot aval ila By tho SHU, L have ACeess
to do autside or bres te recreation. aske ball al kien gr ig.» tniaing an mingling wit th tel low
ior les outdoors. volt. aot wvtilable ia the SHU, Toonass th hime Tow lib iy 10 sine {end roseirel rand prepare

 

 

 

 

 

 

| ena

 

douments. mix and mjoale with fellow inmates and read A variety ot b bodks. magazines ane

 

 

 

newspapers not auailah by

 

— in th

he SHUT hive access to aden

te cleaning supdlies to clean iny ve | wit

 

he |. hove-ascess ty huy and

eldin in my

 

_-ossession quali {

 

4 and sutticien

T quantity, 0 “versa hy

rnb itons not available inthe SH

LI

 

 

 

NAVe AUELSS “Td

 

lund detorge’

 

‘and the Laundrst vot coon + desertt

 

a

 

eeasonal

y wash mv clothes she

§

{ and blunkets not avail lable

 

nthe MUL T have villows, 4 ull ma:

 

ns

ad 6U

 

 

Hisieact shé

bots and ‘blankets. a0

 

AVA la

 

plein the SHU. F san

 

walk ultside j in route ty the dining hall +

 

 

eat

oy retrieve med

5 and mix

 

and ming ei

th follow inmates eather

 

than be ted my meals though the slot of a

 

looker

 

door as all o

Finy med

 

 

S ary brough:

 

Ht mein the SHU, L can

 

mix

 

and mn

, with fy low inmates | in the by oor of {

 

Ne housi

sing unit and lay table top b board oamnes

 

rho. to

 

r about

12 haut’ A day during notoul-o' ‘of modi:

 

 

ried operat

ods rather being locked i in the cell wit

card Games
fone

 

 

col |nact

 

2 tor 24 hours a.d

a
ay with no

 

AN: ie:

Sure. activi

 

 

Pt

 

 

Ane

 

 

 

TL did ne

shower tha

have in’

 

 

 

he SHU.

‘ies. | can en mire privey in my ASe of thetrile

 

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 11of 26 Pageid#: 248

36, The punishment | reeeived fed

~

e incident ad oe:

urced on Ostoher 22, 2018. it was unreasonably

 

_ excessive and arbitrary. The inci

i renor|

 

 

t was t

Ae

 

rest that

 

I yeeey

and any placement inthe SHU was the

 

five since L

 

ave, been here at

 

et
US

 

P Leet

NAV e heen j l

 

 

Ne sustody 0

tho Federal Bureau of Prisons (F

Nd)

 

Since, August at

 

ye

rl

 

nave never sommnitted a Hrohi

 

 

 

 

‘ed | Act above a:

b| hund te

ree

 

{aa0) ser

 

£5 (nod eh

te

 

Sever! dW, A

TE
~~!

 

ad the

F was my first ever slacemont i in the ou ond

 

isciphnary matter. Vet

 

was 0

 

ved in +

H

 

 

 

SHU for 4

i mont thss I oss

 

or monthss L wad delih

oly doarived 0

 

a
—

Z

 

 

 

 

ne law li bar and +h.

 

 

dministati

ly commissary orivilege. 4
Réemed
rive. heme

 

 

Hoatamns T was subiecte

{othe considera

i “ ea
ror) oO

 

 

ater sat
I
flor crim

 

 

inal prosee

ton T was told 4

 

natal oe t,

 

 

i tans ere,

tp another prisons i Was ha

assed and

 

et ag

 

ainst si

» was ia the. S|

 

U although 7 wo

S not pausing

 

big

ed ty

 

 

enerani

y *vonditi

 

ions in the. SHU that vio

ated m

Eighth A

 

J
n Amended tig

 

 

Any trouble: + T wis §
nts T wi WAS subyec

 

red to det

 

 

ram

Lon

 

 

 

sea

er based or fa

 

 

Se yacd

4 SEA

 

threat

 

ning al
J

 

 

ead Hons.
J

 

 

49,1 witnessed of

 

nev. inmates in the S

1E

 

 

oY afea

 

Aa severit

L

 

 

 

od AL ts4

oxohihi

 

 

deugs gf pie. te

hes ATTN

J
eS would recelve, a 30 or 45 days j if

 

Hie

eh

SS4U
dor aye dive moriths fo commissary Vs

i

f

 

thine. email,

 

 

 

MP3

& or, ott |

 

 

OST 0"

them were, ulltiple reped

 

 

To ond

 

CFS 6 T itnessed inauctes Come iaand

 

out of the SHU uo, 4

 

three or four times

 

TOV these aceactor Se

 

 

fi ae

ity praliib

 

L itnessed ther inmates j in the SHU with de

 

hascess to the law

 

§

 

 

Mater rials t

heavy
/

TS wii
SSI

&

 

 

 

40, the pl

 

 

(0s
1

tthe fy

 

SP VACIAL 4

 

         

 

ean al

 

 

eaations in intident

report 43104664 wilt

 

“hSahasan

non

 

 

£10

DO = 2018 was 1 vi ny

inter o-

 

 

 

 

, 1 bement inthe SHI

ft

4 ery If th

|e Sk

 

 

 

sonside of

lon 0

 

ats

rd | tl to anothe

 

prison. Avia ¢

(sidera

 

 

 

ation ot tederal oviming

eased ons Wit

but

 

 

 

 

alent

hols 4 hone of

 

the ab

ove would

FS,

ave, heen ust

 

Flo AAG

 

 

Or,

wold vay

 

hay p Heer yrece

at leas

 

it

Ss

 

 

 

fi)

TOISE
[

 

 

& ote

 

without

 

the

Se a

 

egations “

 

 

4d,

f\ ‘an ud a

20

wk WAS release

 

 

trom t

Ne

 

st

 

 

 

 

 

 

)
U back te aene ld pop Uldtion at Hoe

 

Having spre

 

 

 

al ive

 

als hn +

f SHY

 

Sif

o Oetol by 23,2018,

 

 

signed f p came,

Todt te Poisena | fatty Ks ard I

 

 

signed on (er

Her 24, 201

 

At Know

 

hat Lt received a

 

 

mains -. lea | File / nat

 

 

Daten

edging +t
J J

ot a property

rese|

|

 

ey 2

g

 

 

 

ag, AH

er I WAS release

 

 

trom

 

pe SHU ti

eq

 

 

—

motion in bout in (ny {aweuit comp

anna +

 

at

prison

 

 

 

Hieials wer

vila ting m

First Amend meat

 

righ

 

tg"

 

r aves ty the court and tat |

 

 

All id not t

lave, a

 

 

 

 

rile / materia

 

$ or aceéss ty +

 

 

be Law lik

 

 

brary. i response to ay whe" tion, the. Cour t, on Februncy 4. 2014 4 ordered the

 

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 12 of 26 Pageid#: 249

‘

hited

 

pi |

 

 

 

 

 

 

visit

aks f Fle aad at Seve status report sh when L can nxpoct by receive my ag Ple-and ard | ony: unit beallded

 

Ne saw hay, 4

 

 

4, Vhon | wAs ve

J

 

 

 

 

 

eased trom Wed

 

(Lon January 23, 2014,4he prison wAs an okdowa and did not resume norma

 

 

 

 

 

cox. uretl February A 201941 was Assigned tp Gi

 

 

 

 

 

 

 

 

 

J
olavement inthe SHU, With i she new housing assignment

Ap . . .
iMevent housi ag unit than the one | was assi fe t prior To my

 

 

 

 

 

 

 

| came a New coun slor and New fuse tery p
spoke with b any new counselor and my ow. tase mangger —NWhe Rudy Collins — tae ey at the same I ea the

 

 

rds spoken wert

RS

First wor’

 

fa f my Couns? or 2 whack’ $ Ap

 

 

 

it your lawsuit ot there in Calitornin °” T asked them it

 

 

 

 

 

 

 

thoy Naa received ANG Pop ect sort ining a l if wi

 

 

 

 

 

rials or Any interme Hon coneernina hem Frotn ny forex

 

 

 

outs lor — fo iak Wi lis— abot w

 

 

 

 

 

whieh They

 

foianed ignorant. However my neu enue: elov assured me that

 

 

he would “ cheek on i:

 

 

 

 

 

 

 

1 reques rm d

” for enw. He then nave ne d eyo Anunistactive Reng y Age ora (BP-10 Lacomeel,

 

 

tt. On Fob rary 6

201%. (Lt

 

 

 

Hoga

 

 

 

Teme | #1330 Bs “Adminis: a

 

—t—IC > PF

 

 

rectly To the feo

 

 

 

 

ed 2 BP-10 as “Sensitive 7 ursuan F to 28 CFR Sua 4(4)C4) and EBOP

We. Ready Evora Sookin B. subseeon d. l. Ltled eBP-10

 

 

 

 

 

ot ite io aVvol votahiacti

 

 

 

nat this orison as allowed by the arievanoe plicy In re. BP-ID,

 

 

 

I coy nlained ot inmates bina ohysical

 

y hea:

 

 

ho and ahused and vernal ¥ ab bused p S00 ttt planting knives on on

 

 

 

ini Los 4 d4 a syn

 

 

 

 

 

 

 

Pa)
invidet renor's igus inata es. pion shat nding and attempting. to incite inoute-of-

 

 

 

 

 

 

inmate, vid once.» atl other vetalia ig hiss ars and omissions ¢ prison Hatt. | also ch sined ot hy.

 

 

 

 

 

Lat
—hustty

4 the innident report aussi mes Me, big denied ALLLSS ty the; Wenigislvative Rome y rane my Lan

 

 

 

 

 

 

 

 

TUE tna Prigis and the

/ libcaty and assistance fan 4 person/s) tine inthe. laws and Counse 5 C10 wilt

 

 

 

           

 

 

—himsolt avnilable to me while | ‘vas in

 

ne SHU. L complained of Warden Breekon i SH | Fopercty ‘ Foor SW.”

King

 

 

 

 

White A + addvessina ny requests (Car

 

 

 

 

f nate 5 while 1 was in ite SHU. Fal 5 L raised the

 

eunsivaty gai ay my fight

 

 

ina my loval
Jd

oJ 10/

 

 

 

 

 

45, lhe next ay =

ea 5 2019— Mre Wil Will

 

 

 

 

 

 

 

 

1S said that ho d some st yet "tye ee. estid aive him aout

 

 

 

 

 

tteen minutes to ab ge L

 

Ney Td se d it

dows

 

 

 

 

irs then L can ap oink it Wp cl went at the appoia bod

 

rte toe ciieve ty loag fi o/ ter

 

 

 

 

 

 

 

 

g trom my Unit Muonsgor Roaer Mull: ns” § ot FLO k: which i (S “downstairs

 

 

 

 

 

 

 

From Willis’s ihe. was met at M

 

Yo Mulling’s OTTIGe dior | y by 4 female, ASE manager orKing in his

 

 

 

 

 

 

oftee ich

 

Wrio give me a rald Stare and Q teow. Mee

 

 

 

 

 

 

Mu ings domeanor was hostile +owards mez L asked Hi

 

 

 

 

 

 

4 Soe attached below Exhivit K, Cou

 

ci Orc

 

etaditte

 

 

 

February 44 2019,

 

 

 

 

1059 attached helow Exhibit

 

 

 

 

L Grune 4 4134- Ri,dated Fehruary 5, 2014.

 

 

[2

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 13 0f 26 Pageid#: 250
%

{va surf f heigl a | tle [ratarials on because 1 Lad been tne SHU tor Shee moaths uithah (erels & $0

 

 

 

 

 

 

- £m oh KS e corremp Tuo sly vepliod tha LT wis ano ut to’ ata lesson j ih wellaesse “ hs tellow
lnmate it el to help Me carry ay ead File/ materials bac OR fp my huasin unit, byt he WAS Hd | allowed to, My

 

 

 

 

 

 

 

 

          

 

 

 

 

le [aterials 6 were extreme y hewwy consisting A my eal file copies ot dooney Is Filed i if my lysitt
thor court CUSES a ey notes taken durin lao (Pe rile date d baa arguments 4qievencess ett. — ‘and egal

 

 

 

 

 

 

 

 

 

 

 

hooks « lean rads 4 El Ls ug nd lly 0g | back +o ty hus uit sartying the tap lovndey | has filled
tp canacity with w my lea fi Y ing nid § I (ee To four stops: ata -b0 a

about three tee hgh Tiled: with hooks and paper.

\—
QI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HO» When | invent otied m1 leg Th b/d ext A lS f fl returning 10 but housing WALT. _L aotioed tha HT WAS

 

 

 

 

 

 

 

 

 

 

missing several rtems « Those 1 denis included bit net + limited to ¢ mailing stain S-« ale ony ravas., leat notes

 

 

 

 

 

 

 

Lskont durina ea | research ye rina samy lawsuit, eg auqumonts I bad dradted in} r prepara ion oF sub batrttance to
the court foy $ina i if thy pending lawisut4 Ly select ‘documerits such As docket shoot 5 and “select panes oto {

 

 

 

 

 

 

 

doouments that ff alveady beon Filed in In Cy peadig lawsuits

 

 

 

 

 

 

 

47, I neit ey recived weit il notice or hearing if reaards 0 (ny lead fi bf ma. rorial| that | Were

 

 

 

 

 

CONTISCA ‘ed while T was iA the SHI | and returned fy nie on Bhvuary by 2014 nor ot ‘toms that were missig
uct ot iny egal file /uaterials wherl I inventoried thorn on Febunty b. b, 20/4 t

 

 

 

 

 

 

 

4B, Mr. Mu ins Was one repeatedly felling me weer cy d at 1 was 4 in 4s he he transtorred when 1 was I the
S| UL. Caiicun He beg YanSTy?e fram the prison where 4 the acts And owtnssions cor slained ot on whieh Ny

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lawsuit “is base. fe 1a Na" red i iS a pos T | of M claim for damages | iA tact LOS br. Andy {ies prior to me being roleased

from the SHU he told m oN thoy’ ‘ight lot you_back puts” Who is Mhny

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4g Vir. Nal is was my unl manager ti, m June 24, 2016 up to about Fagus 2014. He had direwt
Knowledae of fy awsisit, He and I hive had hh soaversufion about it,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20. As unt conan Mi, Mu 10S has supervisory authority over Mu. Dink Willis An Whe. Relay Collins.

 

 

 

 

 

 

 

 

 

 

(ln E Cian Hy 2019, the Assist haat Llaited States Attorney cepesentiog he deteadants Wl my lawsuit tile

 

2

 

 

 

 

 

[ie
a status ragarct on boha Lt i the Liked Stites and served it on me-via US? etal Service pursuant th the

 

 

 

 

 

 

courts order. owing thee days ror matlinas | should nove receive it on Ee cunt 14, 20/4 oat least by

 

 

 

 

 

February 194 29/4 whi elt is the nord sua | ene tram that I have A WS receyy ait from th pa fiouldr a
Atorey’s at OTTICE. Howover | id OT YPCeWE | it dnt February 2, 201%, | did AOT veree it hyouan forma nm O

 

 

 

 

 

 

 

 

 

 

 

 

fms =

 

 

 

 

 

 

 

 

 

mail proredures. L. received” ct nang -to-haad delivery from Case Manager Kodaey Col lling the cout Ms order gave,

 

[3

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 14 of 26 Pageid#: 251

melt days th reply to +he he status report The w

reason be delay in Me cli the stad us report deprived Ney if

 

 

fine 0 ore re my 1 cephy, Me. Collins was direc

 

 

 

ly involved { in Ane cla

 

 

 

 

HAS eet AS & devlarant. Hic doslared ion

 

 

wAS in opposition LP ay complaint to

 

 

he court thn

 

 

 

 

Wis ealleagus were viola ing ny right tot apeess to the cout Le

 

ite Collins mide:

 

 

omen S in his deolavation about the § STA

 

by of ny ataids ‘ha no} Kaowledge. ot L

 

 

 

because | _w < not on his ease

 

oad , and L was neither his concern

 

i ‘his (eSports li ty dining relevant fnoSe

 

 

 

Cir stant veitis clear thact he was allowing himsol-+ +

 

0 he Used

aS pau in the cusp auiast ny

 

 

. rights. N Th cave

 

 

 

 

ope the Status Report wai mai lec

 

 

 

ql Meith 1S gost da: bod WE {2 FEB 20 (9.7 s

 

 

 

 

52 0n Pohruary 24 20144 4

x at

 

 

iled an Iw formal Resolution (BP-8 Lovewsnye ) onlin about Mu Collins’s

 

 

 

 

 

 

inter aa with my correspondence Ww

th the court and

 

fhe US. AHora

 

 

 

 

 

=

 

 

 

 

 

otticials here mat SP Lee deli hovate V La unceasonal

 

ates ottice. And iL coniglained hou f ison

 

 

7 inter evind with

 

 

 

 

my right 4 to 10055 the cody and We

 

ide

resoons p My ay BP- Som fs prison n start. Ic

 

 

53. 0n Mave {2

 

 

 

 

 

 

. B COUT lit tor } 2

 

 

 

 

 

 

iT My case was S ayed (24 WAYS a I3

 

 

 

 

54, On Mareh 12,2014, Tiled a Request + T4

 

 

 

 

 

 

 

 

 

 

y( 2-4 Corievuncel) because, 1 did not ceccive.

 

 

d_vesponse, to my BP- fi

 

ad on Fhruary 21,2014.

 

 

 

& February 2, 2019 BE-B as an

 

 

 

 

ittachmont +o the BP-4.

 

 

55.0n March Ite 2019. T submitted ne

 

 

 

 

 

 

 

 

6145S pos {age acepnic lo OL sent to Reaiona

 

 

 

 

 

 

 

 

Direct C4 Federal Bureau. o

 

Visons. Le tite fel ond

 

 

 

 

 

Junction Hon arylanc

 

 

20101. Lhe mdi vonctained A

 

 

 

iw tod Seat Drivers rs ite 200, / ana polis

| ying athe. Regional Dieta

 

 

 

the aay 2 2014

eo

 

gP-8 and the!

 

 

NZ 2014 BP-4 and oor

 

 

 

inuing IsSues re: ‘elated 4 ISSUPS YAS e in the February, 5, 2019

 

 

\Gonsi

 

ive" BP-10, T did

 

 

+ receive a respons eto tha t le:

‘er trom the Resin Dreolor I

 

 

 

 

5b, 0; Avil 4, 2014.Warden breeKon responded “i

 

 

 

 

 

 

 

 

ead line his re (es onse was &.

 

Besides being unt maly

arth 1242014 BP-4 a. day otter the Hori: 442014
oi eansidered A_no“iresporise, ‘heea se.0t the

 

 

 

 

 

 

Timeliness F the (osponss Nis fespo So miseans

 

 

aed ty san, did no

 

 

 

—

 

 

 

insT rights sf
J if

 

 

wilesced in the mishandling 0

 

ily mai | and

 addcése all issute raised Cineluding 4 oaspir
he sis ai with ny eorresg edence with Ie

 

 

 

 

S: Horaey's oft oT

 

 

 

 

 

 

 

laa with 0 + acugh y ios

 

 

 

easing se c

 

 

 

 

| emisconsy ied a nt claim by sted ing { at L

 

 

 

IM oeattached H

 

 

 

 

hibit MS tus Koport

 

 

 

 

 

SO tached

ow Ey nib T siting Lave One oT 5 aus Keno F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2p attanhe

 

 

bit O. Letormal Resolt

 

 

ror (6 rience), dactoe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E hanes 2, 2014,
me iLlthad hy ibid l, Court Orders dated MV /
Soe attached -yhibit P. Grovanee #911055 - Fl, dar od Moreh 12, 20192
Spe attae ened iit (i, Let tor to gual Dither, dat March h bt 2019.

 

 

 

 

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 15of 26 Pageid#: 252
e

claimed 4 bet the Lloited 4 tp Dist sh Court. Con bal Desteiet fil fia tl lod the sf é§ he Stati report on feb rary Ih [, 20/9.
Hut, a was clearly that the status report wis ordered by the [ wrt ty be tiled b by the Diited Sheds ono
etore eer i, 2019 and th if i: wtura address onthe tice ot the envelone that 1 received the sivtus
report ifs hows ‘dat it was sont to m from the, Uni Lod Shales Desar tment ot custice s Uni b 5 AT eS ja Lane Vo
The United States is cegresemted by the United States At ain otter in a ents tiled
on behalt of the United Stites in ny lawsuit have been sent to me by tat office. hd, Bekon’ response
states i rntilroom st Ltt vinaed ‘the Case Manguor and informed the Case, ger hove was. a time sensitive
rigpe of ail requiring delivery otter determining the envelope did aot meet the resuuvements tor Sperial Mail. Any
cher time that my? mail wis sent ty mp trom the UeS, Attorneys office ih would he sent ty metrom the, /
mdtlroom thug beng Aeneya nail rowel li eS. These prove ures includes the gil room sending moithao t
each housing init with mail lor inmates housed in hase particular units. the mail is thea passe aut by
correct Ad rfticers [%s\ | working if those, haus uni ls hich does not includ Case Hewes dive i
the innatess lhose at the norma roe vacedures tollowetl whea mail is net considered ¥L
mail ts onside Legal / Speci Mail” I would be called 4 the mailroom to _persondlly sian brik c the
efitiea question to bo aaswored ist What was so “spprial” ahout the mail that it could vot he seat +3 me
direct y as usual or that T did not law ty 4 tothe mailroom aa sian tog | as usual g vet it had to be seat to
ay Case Mage Kacaey Collins —4or bien to hand- deliver | ine ty me.t ? An d, Breokcn did no t address ay
olhim aho AT ofspuracy a in LE my cht H é fata Hat my complaint wi WAS withou movit and denis
ine. roliet. if e duns wote 40) torous hly-invstinated as required byte0r Haga Sta enen # (330,184
winistra tive Remedy Froacam Section » Cb) T was never interviewe ’

 

 

 

 

oa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                      

 

 

 

 

 

 

 

 

 

 

mefpocn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nosy

 

 

 

 

 

 

 

 

 

 

 

 

 

Some

 

 

 

 

 

 

se,
=
a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a =
ic

 

 

 

N

 

 

 

 

 

 

 

57, 0h April 8, 2014, Repioaa eotor 'd, Haron responce to tty February 5, 2014 ensitiye” BP-I0,
armon stated that's aft’ misconduct j 1S viewed very eriousl ya avons response states hat stat ‘conduct | 1S
— governed by y by FBOP toaram Statement 94204 ‘St dards oT Emp over, aeduct. A ql December 0, 2015, Harmon —
Tt A roview ot my tom aint had been conducted ‘nd approwricte action taken, Yet, issues
com lained id still LOM NU eG raf aydssment and retaliat fon against an me 410M prisoil att ‘ priso” § ste shysiet ly
Jed tina and abusing clr, prison stat verbally 4 using inte 5 orisen start slung aives an inmates nd
ali yi incident repor' iS aggiast inmates « afd the eofsirany anainst my raht: Oi Aud, NPSP ISSUPS have, EON rinued
ty this ave The y issues Havmon’s pspoise exoressly ad address are my ‘allcantions Hut inmpctes are being physeal ly
an verbally abuser by stat | h cetaliact on and + that st Af | at krives! on wamact BS and fale ty incident reports iA

orger t velit trans ers ond iongey hous i ine SHU one of ony other claims were ex aressly a dresse in

Harinon'* response, See attached below Exlit itll, Regional Direc ors Response to Gcomance aba at Rite B14,

 

 

 

 

 

 

LN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=
a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See attached below Exninit Ry Warden's a 0 Griommre*411055-El dated Awil 4, 20/4.

 

 

 

[5

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 16 of 26 Pageid#: 253

>

5B. On Ail fad 4 anit. Til da Reni onal Al lninishative Keely Ayoal (a?-10larovancel) i appeal of ide _

 

Breckon’

§ nnncespo Ist respons. 0 ty

Mara 2.2019 BP-9.,

appeal BrecKoné 5 thi

 

gee

 

 

ure to Haugh ly inves

 

 

 

 

0 rin t tins sien as sho, eg

 

 

 

Ne conspiracy / andins: i ny cights.|

 

my olain

sand his tailure to address dl

 

 

 

 

i Avi 22, 20/4, AL: tiled

a Com

 

 

 

 

(i+ bee A mins TA

 

a

ve Lomedi

 

 

ppe ped

(Bp- ar vanced) | id appeal n }

 

 

 

549,
— Resiona

Dsrentor Harmon’s. re

pons t tp any Fe

 

rudy 5, 2019 Sensit

ive 15 Ap- 10.1 appeal

 

failure to

 

od Harmon's

 

des

 

 

 

all of tho issues raised ;

if my Sonkitive Rodiona

 

 

 

Administra

Ve, Kee

L Areal cuth AS the conspiracy

 

 

my Lights, and thy areess +0 tho cours, ett. L ype

 

ed Harmon’ +a

 

ure +) t ei)

ably aveslig & My

 

against
]

alas’ wis

 

5 required by FROP fr

 

 

 

ooram 4 lem e

#1a30,18, Al

 

mins trative

 

 

Kemeny yen Sehep Q ath).

 

aod
li

I

 

 

 

 

L mp sined about | Tissues +

nt “I

 

complained a

wut tha were still orcuytin

 

despit a

 

id

i

 

 

 

 

 

on had _b been

kon. The Contal DM Moca (BP-11) was the ina

 

slop te grea lel AYOLESS 3 Ig

 

appt ptid

be

 

b0.0n url 40, 2014, Kenia Direvtor |

 

 

armon responde

 

oy Avril 4

 

 

at Warden ‘Bréckon responded appropriately to mh ity Mare

/ a2

 

n's | Sp,

10
BP-4, Harman bees any

 

al lege {
9

appeal. |

o

7

 

ol, On M

 

 

ay 1b, 2014, Li

 

é

olen

 

a Oe Administ

 

ative Rome

yA ppee

 

 

 

in agpta ot

(80-1 Loved é.

 

Rey

 

| Diveetor F

Arenon 'g respons P to my Api 4 and 4, 2014 BP-10. Ti (alse

 

 

 

the iscutes tha f

acinan 5

 

 

_respons & WAS an aoquiesten ve int

 

 

 

aok if thoro

 

Wi

 

fr

 

y

vestiqatig my request re

rus a to

 

 

widens
vids and ev

 

 

neously sta

ind H
ry

/

 

 

my. ” adil OLE Re, Wi

$ sett do metrom

 

A

(PSS
v¢

& t nsgiracy y agains. mn

 

 

 

poly

 

 

 

 

J
STA ig mat

it Was ‘sent +5 me:

 

 

vor ne

 

 

orney's Ottive. 1

U.S.A

 

e ‘ ppropnd

 

hat Harmod’s response WAS an) ACQUIES EBA 0

 

prison ottivials

 

 

violg ng ay rights. 2°
J oF Od

 

iS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62.01 June 4, 2019, Contra OFice-cesparded 0 ny M ay Io, 2019 BP-II. Cental Ottice denied sny dgped
il eng that the Warden and Regional Dicontor odeaua: ely ‘addressed my concerns, 2| '
63.0 June 25, 2014 Central Orticer resaonled tomy Aprilo2, 2019 6P-t1s Central Ditive alleged tht rly
allege ion of statt miscondust wus veterred +a he auropria te uitlorty, Ye {again issues T complain ed ot continued
17 Soe attache nb ow hibit S. Griovance *47| [055-R la ducted f 4 and 4420144
(8 ope attae othe pw Exhib rT, Grieve ce AIS AVAZ« abd Avril oz. 2014,
we attached below Exhibit Ul Kesional Divgctor's Response 4 Griovincet 1055-4 Rladeted April 90,2014.
20000 attached below Exhibit V4 Gricunce tay 1055-Al, dicted May lbo42014
21S» attashed below Exhibit W. Central Ortice, Ressonse-t Cuievarlee, “tag ae od Junot
220 eHahed below Exnhit_X Con ral Ottive Keswonse to Griovanoe #169(34 AJAZ« dat ed June 25, 2014,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Io

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 17 of 26 Pageid#: 254

AT have 6 pieced harassment and retaliation one vitious prison brid sak wnjaus times and in various wars sine

L WAS released trom) the J lf on January 234 2014. luiag bu not tim inl ‘ed to: é Correctional 0 Obticer ‘he Wordard
ard his eol| aQuess in the dinina nal retaliated aasinct me ‘nd, HALAS od Me hepaus.e, of thy tii oT the obruavy 5,

2014 \Susitive “BP-10. Ln Februar 2014 5 one et Woodard ‘s_¢0 edn asked me vy Tw Was writing wry than

ip and told me to ae. Hm hore” while 1 was SI ing at th dining a tab le eatina mn tod « Oh Ju y (0,

20194 1 exoovieneed + tuo incidents gt anussmen! i cetaliation’s (1) % Whodard een’ an inwtte ty me thot
day “0 foll me that T was oukina peotle onary towards me beewuse was wvit ing ev ryfuing up too much and
nn prison staff was olonning aid then tei to dome harm. The inmate that Woodard sent to me was workinn
in the dining ball tor Woodard at thot tine. Acd, 1, (2) T und 0 black strina about 31/2 tect long resemblina
A noose hai ning from the Lobt fixture in hy voll ‘af-tor prison mu working in.my housing unit entered

and exited” my cell, Signiticand ver y 10, 2019 is the av T received the Cen a Ofine reswonse fo ay
Avil 2, 2014 BP-Il. ‘*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b5, From Ju y , 2019 until du }: 22, 20194 the Sener popula: ior) inmates at SP Lee went on a hunger 3
in orotest 0 dogtnevarte condi tions and raistroatmen by prison Lottieials at USP Lee.

bb Correct ina DHieor(D)), Woodard id Nis rollesaues i in the, dining hl make ec ahd i

and retaliating envaments and westures Tpuliegs me id relation ty iG lnwsdtt, other court caSPS ath

 

bike

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iveet harassin 4
y1S0V) aCievani es.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wo dard and “his coll : tive commen'ts andl gestures towards me in relation to by
“liteation of my court cases— espotially and garPeularly y lawsuit — and prison afieunnves.« When Tile’
i stares in savor ot the United States and its” aaentse their 13 ¥aositive” toward

and for me KP aes yes i Tavoro Ie nited Tales and iTS a Sa bir response. 1S posi ive” towards Me.
Whon 1 tile and/or make aestures not tovorable to the United Mates aad j s.agents their + response is ne alive,
harassing ond rete hag dowards tN All ot their acts and o ssions ave hens aad etalatiag no matter whether
iv ar moan to be so-talled * pisitive veortoreement ~ or negative ty ditor, Woodard and his colleagues
males these comments ar nestures towards we when L ar if iediaag kal audi Men times— bea Kas 4

linel and dinner’. They aye fniliar ith who Ain n because | Used ty wor k in de dining hal tor Whetardl i

fou
(ly her 2016 unti suey 2017, Woo avd and L had never had any petsond ovoh blomé or anitasity towards
CAC of ot,

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ts

 

 

 

+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cS

 

61. ho Woodard was the ini } tor of the fa Se sexual al a4 ‘ons aaainst me. Prior to yh B, Jose flag the
incident report ayniast meron Ortoher 22, 20\6 in which he made-talse sexual allegations beg Wooddta

 

 

 

 

 

 

 

 

 

 

v

 

 

 

 

 

 

 

 

 

 

 

23 Sop attached below Exh

 

 

 

 

Xone (Fico Kosgonset 0 Grievance si 904194 Al AZ. da

 

ed dune 26,2014.

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 18 of 26 Pageid#: 255
%

— tld melt he was ™ going t) toll’ them’ tha 44 I Ni ke ty gu “on ale shi ff t * Gunaing Ws prison torminoloay

 

 

 

 

 

=

 

 

 

 

 

 

tor b inmates otpasig “A Y pens Ln tp B prison ta] usually while asturba in. Sig Fieant val have never
per ‘rmed such AL Sy sind I ve Ap repu tion oY history ot dainn Sle Arde daring ry custo / if the. Todova| Buredu

 

 

 

 

 

 

 

 

 

 

 

 

SS

 

of Hrisons (e602) si since. August 2.0105 1 L hae never even) heard sf muon ‘loss W 1 ndssod ( inmates) *wnaiag!
OY] MALL Sia t, | weve male inmates ind on femal, hea tele Tat who 0 not ike, *

 

 

 

 

 

 

                    

 

 

 

 

 

 

 

 

 

 

 

 

entort ain of ef. ‘ating ” vill fet it “be known b ,at the o list, W ting an incident repor T aaginst the .
(oma Ly for vidlact inn a Pechi nite Act Code — usud y Prohibite’d A ct [ude 205, Enoaging ina sexual} a tH s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sionitican : t A Me Woo at did nh writ sual A report antiast near it Thad performed Suen an act

 

 

 

 

 

 

 

tAvard him it would be \ sturbing” that HE, di aot. |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

68. Cir umstances suggest that pogar tolloy é hey an did what Ne tola Mme ne was going rad.

 

 

 

 

 

 

 

 

 

 

 

Su sequent Hy Oh Sy wo nAsoOn 1 wrote the fa SP sexu al eggs naainst mein Ais (ete W 22 201g tea gat

 

 

 

 

 

 

 

Andew Wl ile Ts was in the OH UL from 0 ober 23, 2018 util aouary 2 24, 2019 SHU stat ta uly ges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

liking ae on male statt.” Marticularly. YoJ-Loe 2 HJ, Poe repeat edly told inauftes ia the ‘h l

 

 

 

 

 

 

 

 

 

\-

that oF IKe To au a male sult ty sha by ing te inmate violen e-agains tia give him hell ” in
arassment and retaliation against me ased on those dalse alleaations. Andon November 3, 2016 br L

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

receivect Me. Proness Kecnint and Return focms (SM-265) in. "the nail from the United State 5 Marshals

 

 

 

 

 

 

 

Corvice notityina me that the. prison 0° ‘cia -de endant in the Bivens action hac been served places in my

 

 

 

 

 

lasuit, J nipereaved harassment and retaliation trom SHU stat f. In partie ay Cy Doe — came to y / vel|

 

 

 

 

 

 

door whi E he was distrib iy goverment i Ih Ud d hygiene. mad weal NOS es dit ted towar S me mi
quite my bud wasn y cell floor as iti was PALL ajtea Semen. As he le [ Pay goor and proceed ec

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S
down the ral 4) i ute. hig, ty other iamd'tes, | made vepeate reaests 4 ror hvaiene that were,

 

 

 

 

 

enied with his reply 4 you gots it,” VT was without hygiene foe tho entire week heoauls 2 ‘of HIS antics. 2

 

 

 

 

 

 

 

 

 

 

 

 

04. on L worke ft the ated hall for Woo tt iL ed hs beg goo worker boy hime But. h heart his

colloaaues inthe dinina hall heaan +s make indivont lating, havassig comments and gestures wards mein

 

 

 

 

 

>

 

 

 

 

 

 

 

 

 

our to my ponding lawsuit: They Would USe& \ buzz” "cds ty Wadd 5 0 league the dining a

 

 

 

 

 

 

 

bon ‘scated my ater et one day while 1 was at work P Ho tlc me Th tT oauld wot ave it back une t
Wohruarya” “Fo pruary was the huzz wordl re ving 4y a settlement conterence that was scheduled tor

 

 

 

 

 

 

 

 

 

 

=

 

 

 

 

 

 

february 2011 in my ‘lawsuit. 1 wis around Devembor 2016 when he wonrtiseated my yacKet.

 

 

 

 

 

 

 

 

 

 

10. J auit ny oh in the dining HAL! on sau 13, 2017 due to the harassment arn rete Id Hote

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24 Soo attaahod below Exhibicts Yaad 2 , Process Kecaint and Re: ira-torms (USW-286) dated U er 242018.

i>

 

 

 

 

 

 

 

 

 

 

 

 

 

Sy ose aflaced below Ex ri Mal in Envelopetor USM-285 torans «ost dited (staber 40,2018.

 

IB

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 19 of 26 Pageid#: 256
°

TL. Sub hsequently, th \Whadard would make ® positive “op nedactive rom ments th te when 1 yossed theouah
the line to receive ny ood in the dining hall ducing meal Jmes.. His comments were "onsite ” ot rnemmtive dion ina
‘onthe nature of my lr ig ion 0 any lay suits For exasiole his ronments to meabout tel i Mhom” 1 li eto Xn
ale Sta j nap ond durin the time that I was posistent|y secking 10 have Servite it process upon the ori prison
a Jicial- dete adant i nm Bivens action trou | tigation ot a awauit, Woodard made tha + commer Tt To me very
surly ac er ‘t last -04 my motions 0 coe soniice ws. 41 ad of September Il, 2018. Aad. uh onl file od [iti ig on
in ene in my lawsuit discussing f N 2 forts A | settlement 0 any lawsuit on September 25,2 1B. Woodard tld a
“hey ail L1 to HI e extra food on your 4 cya as. passin thegugh the line “to reepive ay 4a
du ing dinner time in the. Jing ll very sh hortly at - nd Hf ga on ‘wits 4 ed, JTS strange or A core votional
ofticee i pe rovevring ty an adil t, he ‘erospy ual male in prison) ‘as “hoy irl, jf but 4 that woe his twisted way
ot being \oesitive” Kecause he was otter q me more to0d. At another + Time: -arnyed August / Sorte ber 2018
vo of alle mea hitch ,and he told ‘me he was goig ty send someone, tp ° whip’ YOU ASS. TA of these
kinds ot comments were change and ottensive, They we were étage and out o f the ordinar y fae mip_comina fom

SOMPONE 1 tried to be a ood worker pr and with ati 1 ha never had Any persond ‘orobloms or animosity
with. They can oily be Un erstood i if light ot th th om) being retaliot |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=

 

on against ie fr my lawsuits

 

 

 

 

 

 

 

 

 

12. The nrison oftivia —deten ant inthe Bivens aetions if ny awsuit was serve process on Oetoher 552018.

 

}

13. 1 ary seeking 24000, 000 Cwo anil Lon do ars) 10 Jainages if ity lawsui T tor whis | the deten ANTS have,
ban bacasig Me. in cert alg mains Me a DOUT 25

Tt, Corveotiona Dtticer( Jo) M, Hat Ton. , low. Lieutenant Laci lton, IS the yh who served me wi Mh hh hasan 5
ivident report ort (eto er 23, 2018, ait on and | ave yea arti liar wid rach ther sitee 1 ayvive af this prison of\

Ab 24,2016. Anc L Se: + work sor bin + row ahou bev 2019 when _L wns assigned ty te

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=

 

 

 

Fst

 

 

 

 

Asi until Oot
SHU, He WAS Como Otticor furing Hat times Ham bdo fhyaa ’

Nis notovious for verbally AILS and harassing wimaTes
including eivselt As Cony und Of eet, Haan | ron Se t sit + outside undor the she dst ou the ebmigound af dorlal

harass acta AS he don itored them dig mainline AS inmates p ssed by bien i in youTo tot p ding hal fay . dh,
During one of those tines. ove heard a conversation btw en Hamil ton y what 1S Caueasian- Anerit nd ad A ican
American i ima Te on ada“ Pe ikon was being served toe Aene Henle on told the ina [b at \ black people love

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

chicken und wetermelon .” The inmate thon resiaaded pla, ust alad Lm aot a vacist ordekey whe likes +y ea i raw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

weaT with bh init J! f r %\ bodard cal ed me meat bifsh a amnitton called Me d bitch. Ub uf | that Times
Haat Hon hal ner sso Thad king oT Ian et Towd ds Mee Alsoain Ss rowboat 20(8 at Hor my motion To come | sovving

 

 

 

 

 

 

 

 

 

—S

 

=

 

 

 

 

 

 

 

 

 

 

 

t process oO” the prison oth iid -detondant was “Tiled i ny Bison action on Sutembor Lf. 2biB4 Hoetil ton eal ad me. A

 

 

 

 

 

 

 

 

 

 

25 Ny lawsuit ha heen goading since, Devembor 2015, [+ has survived initial sor ening, motion 2 dismiss

 

 

 

|

 

 

 

 

 

 

 

 

 

 

 

and summa Py judges shige, 0 {he proceedings, am seeking leave ta AMeAG my comp dint to
request 2,500,000 in OMAGLS. 19

 

 

 

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 20 of 26 Pageid#: 257
f

Moll aiakore” Ab uta day or twe prior 0 hack A reluliatory searol ha bad boon sondurted | i Me coll | by priser)
atti cals duriaa W ity proper ¥! was [P + indisarea and sont} ered on the vel wh le ity rl if tps. proper Vv Was
uNtoue od and st m7 order, AY ey ay 4 ify yee ie e/aatorials were ott ia isarray an suittored ground the ell.

“Tako aly wrine sed aeiilton shysitally Lect nn nid A busine aa 1 mate 1A | » SH W We. T Was ns in the
SHU. T ould d ‘heat the j MMA T ey add groaning in Agony and fait Find yo, ‘avound dune du 2018 4
Hamil 4 Ton bold me be wits gout # ‘Sick yout yilteiand "ind that he Nhe SNY S$ sual 4 ae he ide, Fase

commen s “lo meat Have nd t roseived an Ail wire cavtespondenee From my_gickt iriend.

 

 

 

 

i

 

 

 

 

 

 

 

sa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

15 When % an on used ty work outside. on the ariso cogauad As the the Compound Ortior, 1 used {ty see-hi
roth ar —_ ite days Wook , But i SINLe Ne nas heen im ted th Lie at che has heen wor cing on 00s in the S U since

Ti was released from the SHU on sTuary 24. 20/4, ‘Theretore. il [eae A lot of contact with hin since Twas

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

released fram the 5 Ul, owever. on Oe sher 256 2019 whoa. Lh bad dn eneousrter wit Hani be he re erred fo me as

ne fg E Unite ” F Lait is the housing wort ald have been house ! since | was released from the SHU,

fey mates were resent uh when hen he made thosé eonments to Me We, were, ta ki fg _s

 

 

-———.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

owers at he tines

 

 

 

 

 

 

 

 

 

 

 

 

 

Th. Since, | Lave ben re pased eam hed U, it nds been a $ bad, consis ‘ont rumer Tat ai | lon nas been
continuauly active in big aad abusing inmates inthe SHU ‘

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Th j nave continued +, experience. narassing and re

aliching acts and amission¢-trom Various prison otteials.at
various times and in various ways:

 

 

 

 

 

18.0 Deceenl r 21, 20/4, Atty my eelloute., another inate. and 1 were. returning Fam the. ae hall i 12 +. ty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

our as ue nousina wa Ly we oasountored Lieutenant Ha ni on in passing AS he W Ike in the. ops dite direc one | &
ara conversation « ‘well aia“d this A sad bunch hare” Aly hein parti ay. be sa aio 5 he tal lI dumb one
who | be to fi e, and BAUS b. trouble. C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

74. Aad, i int rtering wit my ALCESS te the calls. aoe hit Tea n—which ine age a
Co iS — contisedtes A holds ‘ iA their possession ny iV docket T sheets 1 the ease. ot my_oen ing
AWSUL athe nly uy tat 1 cd review she dooke shee’ iS is ty request {

hel permission ‘ty 9 so _whil w
‘hoy re present, H Weyer, | w | have the oper unity to ap $0 ee. th a wook during norma | Arison

on era hon pi hen hone ‘to wt i aorena v4 Ahi LS prisons [his prison spends nate, +me— about
85% i MO%h 0 he Tile — on lockdown an norma opera” HONS he eivil oket she is the prima

Means or me to Keen abreast _o wh 19 + £0 in 4 & nse. in fy lawsuit. 1 Amn [tant inia my lawsuit

ectronie nd system's.”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sat
[>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oro S&. 1. am idigeatt, and I hb not Nave weeess to ne courts? o

 

 

 

 

 

20
Case 7:19-cv-00609-NKM-JCH Document.37~ Filed 04/24/20. Page 210f 26 Pageid#: 258
? on : . en . - . .

BO, i; Mave 5 2020 «| agptoxinut huss] sh she hain |

 

 

stood if ie. 0 about 20-40 ‘ninate WAIT ry th pass thay

 

 

 

 

 

 

 

 

 

 

 

 

He meta de TeOTOY 11 i oreider i tf

+=

 

 

 

 

 

 

 

 

 

 

e.Te eThiove my Coat in the corisdor An tur tb my. Vousiag unit Covent Lond. i Heer

 

S. Hute nS and a Ki ins Wet Stan ng, | in the eorvid ¢ monitor at p mptd al do ee 1oY dnd saT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rol r inmates who sex ort the motatdotoetor as tho ss i gst passed +hraug ua

 

_motal doteotor it did not alert 0 | praneeded + walk dnwa tho condo

 

 

 

 

 

 

 

 

 

 

 

 

 

Mig SP
etaove my cont, uTenIS

 

 

 

 

 

 

if
o| eds. yO bao tha ! My turned around to obe who Ne Wi ta bin Os I saw that e WAS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

q _
Odinga itn ME 0 1 sal a me?” I e-vesponled.. no the guy pening vill 7, One WAS shin Mee

 

 

 

 

 

 

 

 

 

 

 

ld? Huctehin INS 7" I

 

 

 

 

 

 

NOT Set the MeTA de ee Tor tte , iat 0 ‘nl Le with his di tee order

 

and pissed though the aptal deteetor again twice [t did got glart eitter time, | said, see (1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wi

 

 

 

 

 

 

 

 

 

 

Ee

nt men” Rebhins thea walked over‘an whispored ia Hutehins’s ear, Hutchins has a nis TErOUs

 

 

 

0

 

 

 

 

 

 

 

 

 

 

. . , '
noXwouS, sti pang aggresive dea Ha dna fie het mead tT pd Coup bot fo shes after oopins

 

 

W

 

S.
I

 

 

 

 

 

 

 

 

 

 

 

 

ispered ia his arate thon said. “a ruiah the metal deteotor agains | ain’t got oothing but

 

 

tines tan do’ this AA d ay!” T mas passed d thduah he Mets deter rot” Aad, se id yn at L hl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sfoneed d ty walk aw yt) ve etrieve my pont. Hutehins then +o mea ® ne pro od mea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,

Mrouh PMAKE who es di ba at he | Me to ako-ott my nots. eanen ald they” band hom

eone-ata tines” | picked tom up atd handed him ones tha alled.*T didn’t tol you to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tic. up bt th ot thom! “Ho soavehed hoth boots and tound nothing i th me As he was searehing m

 

hots was silently looKinia at is mm “Tag Ae thon velleda ZL don’t care. about you looking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/ TY rie T.
my) nite hg, every bod v Knows mel‘ Hutohins don’t rate. about you Fling against met” 1

 

 

 

 

 

 

 

 

 

 

 

 

pat my boutts on’and wal Kod avi +) rotriove ny ona +. Hes! apped me.and told te. to’ turn
around so_he cou pat search aes As he wus Searching i mo 1 was lookin a ins who wa

 

 

 

 

 

 

 

 

 

looking at me with a malicious. mischievious avin ands his hea Ki ins has covert y heen

 

 

 

 

 

 

 

 

 

 

 

 

A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and jets “Ko ins kno $ wha ayn a

 

pay ot the onaoi conspiracy ot cota tg it me_and harassing me tor fl ng nf
b has ta iliar wi rf mn npatly ine. én KE TL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{hiv been a+ thi p isons He-and Hamilton are close LiLguLPS and we have-all known each ther

 

u

 

 

 

+

 

 

 

 

 

 

 

 

ve same dmount o+ no, 1 rave spoken to both Robbins-and Hamitton -tosether on humerous

 

oC

 

 

 

 

eastons tn sna |--h IK eoniversactio ns, and [ have never ad any personal altorsatons with Kobbins

 

ouTSIGe ot MS covert sel and OMISSIONS towards (ie in the 0 5) Laer) inst ny rights An Al

 

 

 

 

 

 

 

 

 

 

haa never ac any interaction wit Hutohiass. wonod ize toning s and Robbins’s acts Ns in This
inident ty bea par

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+

 

 

 

 

 

0 Ne tortinuing ehdin ot even Ls I nave eXpe ienbed over he past wvera|

 

ye

 

 

 

 

 

 

 

 

 

 

 

 

 

ays in rectal ion and AYassment against Me tr i Lng | Ha S and acievll bes, Robbins also aS a

 

 

histor 0

 

 

 

 

 

 

 

£

 

 

 

 

 

re

JI. .
| ting on a and—ine ding Kniy $o7 A inmate -1p-Jus fl i wit ata Se ine ident

 

 

 

 

 

 

 

 

 

 

 

 

 

it

>

 

ort addins “t orn and having them Plabe in tho Ste al Housing (nit and Teh being 4 anisterre.

iS

 

 

 

 

 

 

 

 

 

 

 

Ter hs seed ee 1 walked ayo 0.40 coctviove my chat, As wits AY _

Zz

 

 
Case 7:19-cv-00609-NKM-JCH Document 37° Filed 04/24/20 Page 22 of 26 Pageid#: 259
* ae . ” . . . ars .

 

 

Litchi ns yel ad out, he-was vs shri be my nding: i” vith one ! les ometuok nes hie cL may

| ote write PREA!7 As I isa lking foviard the door + rit +h the covvidor dt on ,
retrieving my coat  Hutehins told eto \ come hore! 4 We fala they give me yo 1D! p. Nelo tT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sonal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

up-and read my name ouct loud He Koy my 1D Ast exited the door an inmate. behind me

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ald Hutchins’ “give ehim his LD he dida’t ‘do noth ngs “Hp replied » Lin not giving his LD
back T's corning fo search the unit anc lock It downs he IS A TACTiy used by prison start

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Db Try to Fuen innate against act other and possi »ybaUS & inind Teor = inant Violent bs
Alsoy. there has been inst Tom pYISON STATI Jowaras ny pusind uni hemiuse inmates in

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thy unit regulacl y le gcieuai bes f" somnplain FS Addins to prison Sta
This vf +, start t+ mistake on Hutchins’s behatt. Bur
iS neiden’ agpoared 0 STAY aS an INNOCENT miSTAKe on Hutenins $- pend UL Ne

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

s

 

 

fi
Nod MS own | ad judgment, Rob ins § ins pation did Co-L0N piyactors ty int Wen ek him 40
deliberately nigott dhe inpident 40 rete tiat -aguinst me and harass me tor tiling qevantes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nd_lawsults— particularly this cases dignitiedntl y4 the Detendanrts in this caxe’tiled

 

 

 

 

 

 

 

 

thoiv first leading (Dre. bo) | in this as on by rdsicy 21, 2020, |htoe,d ad's prioY.

 

 

}

 

 

 

 

 

 

 

 

 

 

—

BI. Due + the p Def, nants? bTS and omiss ONS. I cutter Inries in the +orm r my Cis
Ftth and El rn Armen mont righ rs ein viola: bod 2 iy ALCESS Lh ! p court an the tigation

ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oty. lawsult4 r was chilled and And ech TOY 24 da 5 ty wSull TWAS ‘ovat to the putcipines

 

 

~—

 

 

 

 

 

 

 

 

 

 

at heing huaalec d3 1 was, deprived ot my contisoated “legal tilo/matovials “or over three

 

te

 

 

 

 

 

 

 

 

 

 

 

 

 

ont Sm" Lead tile/matevials were eontisoated and not returned to me-+L was deprives

 

 

 

 

 

 

 

 

 

 

 

 

Ot AAeesS ty the Administvative Remedy Program § wis sexually and racic I iavassed_and

 

 

 

 

 

 

 

 

 

 

 

 

 

(etaliated agdi styl WAS sublecrt tod ty Filse sextUd s cacidl dheeectonina a egictions $ | was
sul yelled to chavarter asso Sination, e-TAMa ‘on ot CHAVALTOY And damane io my rep ation §

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. tT. ; j
T WAS, Ndvassed and rota iated agdin + toy CAG GYLeVANE bs ar usp Tas algal —
to Cererra. fy the LAW. Buredu OT Tavestingtioin for consideration oF Tedeval erimi a .

pkaseoution 4 ost liberty and priv egos, ta 7 92. days. was eontined inthe S rea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

was subjected ‘degen ty prison eiaditions hu eX y050d meto An unreasonable.

 

 

 

 

 

+

 

 

 

 

 

 

 

 

N : '
subst: ntl risk of OT SevioUus f arin | WAS subjoo ed th eonsidora

 

 

 

 

 

 

 

 

 

 

ion and threats: 0
transtorv si WAS SUbipoted To verb abuse»

 

 

V Veclavation

 

 

 

Tr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

enlare under penal: V0
yi

F bicuy_ tba Tal Faots in this Hirst Amended Comolaint ave.
WU ~ | :
Ue and covvenTe Exetuted on 4-6 .

 

 

 

 

 

2020: ayndtagl Th 2

 

 

 

ZZ

 
Case 7:19-cv-00609-NKM-JCH. Document 37 Filed 04/24/20 Page 23 of 26 Pageid#: 260
* . ~ - ; . . - - . -

Claims 4 liek

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$72. Eng Adm & d tendan-t (s Lab oor the viola ron ot Hy Te a E; Hand Eighth

. . J
Ammendrnen’ rights and iquuries L sustained as salty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 : , \ ; " : -
03, 1h aots and omissions ot all named detendan Is WAS d_conspiraey that violate any.

 

 

Ene

First,

 

 

 

 

 

 

 

 

rh and Eighth Amend nvact rights.

 

\
—|

 

 

 

 

 

 

 

 

 

 

 

 

SUSTAIN eC injuries AS result ot the detone an 5) violation ot y First, E Hh

 

 

 

 

 

 

 

 

 

Ane Eighth \ menambn ot rights.

 

TY Tr.
BD. I was deprived ot uber Ly And ovooey Ty without d & pObess 0 aw, L was subiootp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to rue | and UNUSUd sunishmentt Twas harassed Ano ret iated against for tiling Tawsurts
ANG gcievanves. | was denied ALLESS to the courte Y

 

 

 

 

 

 

 

 

 

 

 

 

 

Bost have sustained injuries over of ba period ot times and L pontinule, to sustain

 

 

 

 

 

 

 

 

 

 

 

 

 

Inu ies due to all namod detenda ATS. act +S and missions that continue and continues to

 

 

 

 

 

 

 

 

—
am).
anne

 

VI

=

 

‘late my First, Fitth and Eighth Amendment cightts.

 

 

 

 

 

 

 

ei)
Ti. Keauested Keliet .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plains (equ ests that the Court gant the tal pulag reliet §

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eth

q . ;
81. eclare that each named detendant is liah e tor the violation of my Firs)

Bt

 

 

 

 

 

 

 

 

 

 

and Eid Amendmen C rights And Injuries TL sustained as a result,

 

 

 

 

 

 

 

 

 

— Toit
$B, Aw ta. aintitt compensator Anmages FN

 

 

 

 

 

 

 

 

 

 

 

 

—___q)500,000 Hive hundred thousand dollars) anainst each detondant in their individual caoaeity
TE bi J 4 | rf A |. abt: r /
tor imuries T sustaine as a result ot the violation ot ay Firth Amendment rights,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

500,000 ive hundre i acd dolls) instoavh detendant in their invidial eapaei YY
0

 

—

 

 

 

 

 

 

 

 

 

we Te [ | E; A :
O inv ies [ sustainge 4s 4 Yesul| ne violation ot my Eiohth Amondmnen ALA NTS,
{heir individua| capaci Ly

o}0500,000 Chive hundred thousand dol ars) git + cath detondanti

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

h
ot init sustained 45 aresult ot tho conspiracy that violated my Fi +h Amendinent riabts .an
P00, oo (tive hundred - shousq.nd dollars adninst each deen ant inthuv individual edoaeity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ Gel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ar igunes | sus ained As a result ot their es nispltAcy thact violactec ny Eight Ameadmen’ right.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=>

 

FN Conponsatory and 4 Ip amd es are, request against eden deten eXce0" ho Unite 5 ices ot

Amorion. the United | ae)

 

 

 

 

 

 

 

 

 

 

 

E>

 

 

 

ticles 13 named asa detendant ‘or puLpOs es p nul iver voliot on Vi

 
Case 7:19-cv-00609-NKM-JCH Document 37 Filed 04/24/20 Page 24 of 26 Pageid#: 261

89. har Phin! wile lanages : |

s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OP 1,000, i000 Cong anil ndol rs) angi each defen ant in theiy individual oap a by
vip ating my Hitth Amendment cig TS 2 a

Yb )$ 1,000,000 Cone million dallas )agauast aol detondant in their individu eagavity tov
Vio in gh Aa rights

oeFlo0t 0,0 oloneillia Tins) gaint sich detendant it heir individual edpacity tor
their consoiracy that violated ny Eighth Amendene TcigntS, an

1.00040 (one million déllays ) aoinst pac detoidn Tin their individaa bdpaelty to
their onspiraey that Violate my LH ‘ mendment rightS. :

All abive, qunidive daonages should be awarded 40-qunish the detendarrts tor ‘heir
intentional, malicious, reprehensible conduct that displayed reckless, callous, deliberate.
inditterence te my riahts and deter them and others ‘vom committing the sate or
similar atts and omissions in the tutures , y

G0. Grant Lnjunyst Ivey Keliet

Issue troliminary and _sermanent input ion against each detendant in their
oHicial capacity to orahibit wets and omisstons complained of and future, arts and
missions that Have the same ettorts of the aots and omissions eomplained or that violate
ny cightts Se oes.

Wil. Exhibit List
The tullowing Exhibits are vetacenced " the Statement ot tacts sertion (pages
_dpove and are attached te this Complains plow § J

CXMIDLT _ Voroument

A neident Regor' #319363

B Laid L Kopor + #3162603 re-served

C Diseip ine Hearing Ottieor Keoort

_D First Amonded Complaint Clirst pone) -

E Grievance dated July 3, 201°7

Ee Griovante dated Juve 1, 2017

G Court Or ey dated Drebnber Ty 2019

H Court Order datec January Dy 2014

1 Court Order dated March 1, 20/9 .

J : eval Bureau FE Hhisons Pagan Sactemont 11330. 6, Ser on ale)(1)

 

7a

 
Case 7:19-cv-00609-NKM-JCH Document.37 Filed 04/24/20 Page 25 of 26 Pageid#: 262 |

0

Court Order

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K acted an fury 4, 2019

L Griovanee #46413 “RI Jited February Ay 2019

NM ius Konort 4i ie Ebr dry Il. 2619.

N thing Enve 0 p tor Status Keaort pos rmark da ed TUE (2 FEB 2014

0 Te vita Resolution dated February 2.2014

? Grievance 471055 -E | anred. Mayol 125. 2014

—Q. Lattor to Reaional Direot or dated March (4.2019

g Warden's Kestonse to Griey noe *et|055-Fl dated Awi 4, 2014

S. Grievance 4 11055-RI date April 4 and 4 42019

T Grievance 464144 -AIAZ dated Aor 22,2014

U Rinional Divetor’s Response + Grievance #4T|055-RI dated Aovi 40,2014

_V fi ievange #411055 -A dated May log2014

W. Cont (A OFice, Kosaonise 40 Grievante #411055-Al datoc Jy ne it, 2014

X Contral OH ice Kesponse to Grievance *964134-AIA2 dactoo June 26,2014

y USM-265 dated Ooo or 2, 2016 | |

Z. USM-205 detec Oot ey 2420 8

AA ailing Envelone me USM-285 forms postin cked dated Oetober 30,2018”

AB bederit| Bureauiot Hisons tro cam Statoment 1315.07, lnnycte Lead Activities

C0 Region rotors Kesponse “to Grievance t461134-Ri dated Ann 6, 2019

Cortiticate ton _ et

(n April b 2020, ths First Atonded (amg int ivered 40 plison gr heidis.
tits olass pastaae- prepa rls ed mail to be s be Un aL ates Distriet Courte ry 210
Franklin Rode SW. Koon 740 Raanoke., VA 20 an AUSA Krista nig.
Eri4 9 P.0, Bok 104, Koanokey VA 2400B- (704. | declare: “under aond ry ot ot persury
tho tcreaoina is true dnd correc 2 Exeeu ed on Y- b - - 2020, Hbyetend Inte. Sop
26 USC SIPLO. .

 

 

 

 

 

 

 

 

25

 
KM-JCH Document 37 Filed 04/24/20 Page sr 26 Pageid#: 263

 

   

 

=
LO)
_&§
| DUS
iL <SO4 =
7 =—"ca
; BSF
: = WAN
> UY) >
Sc
> oe Te Le <~
nS OE &
Oo SL =
Ss > TE S
" RS a
| 7 =
SO SS
rE ALO >
rn.
ty a —— Se
- OY) Ot
» ££ V+ Q
NTT OOS
Sic ~ ay

 

As
